NO. 07-04-0256-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   MAY 25, 2005
                          ______________________________

                                      LEO GREEN,

                                                                Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 44,632-A; HON. HAL MINER, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Appellant Leo Green appeals from a judgment revoking his community supervision

and adjudicating him guilty of aggravated assault with a deadly weapon. The record

discloses that the trial court previously deferred appellant’s adjudication of guilt for that

offense and placed him on community supervision. Thereafter, the State moved to have

his guilt adjudicated. The five issues before us involve whether the trial court 1) could

entertain the prosecution’s amended motion to proceed with an adjudication of guilt and
2) was required to suppress evidence used to illustrate that he breached the terms of his

community supervision. We dismiss for want of jurisdiction.

       No appeal may be taken from a trial court’s determination to proceed with an

adjudication of guilt. TEX . CODE CRIM . PROC . ANN . art. 42.12 §5(b) (Vernon Supp. 2004-

05). This prohibition includes complaint about errors in the adjudication process, Connolly

v. State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999), which, in turn, encompasses

complaint about whether the State improperly amended its motion to proceed with the

adjudication of guilt. Few v. State, 136 S.W.3d 707, 715 (Tex. App.–El Paso 2004, no

pet.). So too does it encompass allegations regarding whether the evidence used to justify

the adjudication of guilt was obtained improperly and, therefore, subject to suppression.

Holder v. State, 618 S.W.2d 80, 81 (Tex. Crim. App. 1981). Since all the issues raised by

the appellant at bar fall within the categories described in either Connolly, Few, or Holder,

we have no jurisdiction to address them and must dismiss the appeal.

       Accordingly, the appeal is dismissed for want of jurisdiction.



                                                  Brian Quinn
                                                  Chief Justice



Do not publish.




                                             2